DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 3, 4 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 10, 4, 5, 10, 2 and 11 of U.S. Patent No. 11,127,789 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below:
Application Claims

Patent Claims
1. A magnetic memory device, comprising:

1. A magnetic memory device, comprising:
 a substrate including a cell region and a peripheral circuit region;

 a substrate including a cell region and a peripheral circuit region;
 lower contact plugs on the cell region;

 lower contact plugs on the cell region;
 data storage structures on the lower contact plugs; and

 data storage structures on the lower contact plugs; and
 a peripheral interconnection structure on the peripheral circuit region,

 a peripheral interconnection structure on the peripheral circuit region,
 wherein the peripheral interconnection structure includes

 wherein the peripheral interconnection structure includes
  a line portion on the peripheral circuit region, and

  a line portion extending in a direction parallel to a top surface of the substrate, and
  a contact portion extending from the line portion toward the substrate,

  contact portions extending from the line portion toward the substrate,
 wherein a height of each of the contact portion is less than a height of each of the lower contact plugs.

 wherein a height of each of the contact portions is less than a height of each of the lower contact plugs.



3. The magnetic memory device of claim 1, further comprising:

6. The magnetic memory device of claim 1, further comprising:
 a protective insulating layer covering a sidewall of each of the data storage structures on the cell region and exposing a top surface of each of the data storage structures, wherein the protective insulating layer is not on the peripheral circuit region.

 a protective insulating layer covering a sidewall of each of the data storage structures on the cell region and exposing a top surface of each of the data storage structures, wherein the protective insulating layer is not on the peripheral circuit region.



4. The magnetic memory device of claim 1, further comprising:

10. The magnetic memory device of claim 1, further comprising:
 a sequential stack of a first lower interlayer insulating layer, and a first upper interlayer insulating layer on the substrate,

 a sequential stack of a first lower interlayer insulating layer, a protective insulating layer, and a first upper interlayer insulating layer on the substrate,
 

 wherein the protective insulating layer covers a sidewall of each of the data storage structures,
 wherein the first upper interlayer insulating layer on the cell region has a recessed top surface and a protruding bottom surface.

 wherein the first upper interlayer insulating layer on the cell region has a recessed top surface and a protruding bottom surface,
 

 wherein a thickness of the first upper interlayer insulating layer on the peripheral circuit region is less than a distance between the recessed top surface and the protruding bottom surface of the first upper interlayer insulating layer on the cell region.



7. The magnetic memory device of claim 1, wherein

4. The magnetic memory device of claim 3, wherein
 the contact portion has a first sidewall and a second sidewall opposite to the first sidewall, and

 the contact portions include a first contact portion and a second contact portion which are spaced apart from each other such that at least respective bottom surfaces of the first contact portion and the second contact portion are isolated from direct contact with each other, the first contact portion has a first sidewall and a second sidewall opposite to the first sidewall,
 

 the second sidewall is proximate to the second contact portion in relation to the first sidewall, and
 an average gradient of the second sidewall is less than an average gradient of the first sidewall.

 an average gradient of the second sidewall is less than an average gradient of the first sidewall.



8. The magnetic memory device of claim 7, wherein a gradient of the second sidewall decreases as a vertical distance of the second sidewall from a top surface of the substrate increases.

5. The magnetic memory device of claim 4, wherein a gradient of the second sidewall decreases as a vertical distance of the second sidewall from the top surface of the substrate increases.



9. The magnetic memory device of claim 1, further comprising:

10. The magnetic memory device of claim 1, further comprising:
 a sequential stack of a first lower interlayer insulating layer, a protective insulating layer, and a first upper interlayer insulating layer on the substrate,

 a sequential stack of a first lower interlayer insulating layer, a protective insulating layer, and a first upper interlayer insulating layer on the substrate,
 wherein the protective insulating layer covers a sidewall of each of the data storage structures,

 wherein the protective insulating layer covers a sidewall of each of the data storage structures,
 wherein the first upper interlayer insulating layer on the cell region has a recessed top surface and a protruding bottom surface,

 wherein the first upper interlayer insulating layer on the cell region has a recessed top surface and a protruding bottom surface,
 wherein a thickness of the first upper interlayer insulating layer on the peripheral circuit region is less than a distance between the recessed top surface and the protruding bottom surface of the first upper interlayer insulating layer on the cell region.

 wherein a thickness of the first upper interlayer insulating layer on the peripheral circuit region is less than a distance between the recessed top surface and the protruding bottom surface of the first upper interlayer insulating layer on the cell region.



10. The magnetic memory device of claim 1, wherein a ratio of the height of the contact portion to a width of a bottom surface of the contact portion is equal to or less than 1.5:1.

2. The magnetic memory device of claim 1, wherein a ratio of the height of each of the contact portions to a width of a bottom surface of each of the contact portions is equal to or less than 1.5:1.



11. A magnetic memory device, comprising:

11. A magnetic memory device comprising:
 a substrate including a cell region and a peripheral circuit region;

 a substrate including a cell region and a peripheral circuit region;
 an etch stop layer on the cell region and the peripheral circuit region;

 an etch stop layer on the cell region and the peripheral circuit region;
 a lower interlayer insulating layer on the etch stop layer;

 a first lower interlayer insulating layer on the etch stop layer;
 a data storage structure on the first lower interlayer insulating layer on the cell region;

 a data storage structure on the first lower interlayer insulating layer on the cell region;
 an upper interlayer insulating layer on the cell region and the peripheral circuit region;

 a first upper interlayer insulating layer on the cell region and the peripheral circuit region and covering the data storage structure;
 a protective insulating layer between a sidewall of the data storage structure and the upper interlayer insulating layer; and

 a protective insulating layer between a sidewall of the data storage structure and the first upper interlayer insulating layer and between a top surface of the first lower interlayer insulating layer and the first upper interlayer insulating layer on the cell region; and
 a peripheral interconnection structure penetrating the upper interlayer insulating layer and the lower interlayer insulating layer on the peripheral circuit region,

 a peripheral interconnection structure penetrating the first upper interlayer insulating layer and the first lower interlayer insulating layer on the peripheral circuit region,
 wherein the peripheral interconnection structure includes

 wherein the peripheral interconnection structure includes
  a line portion extending in a horizontal direction parallel to a top surface of the substrate, and

  a line portion extending in a horizontal direction parallel to a top surface of the substrate, and
  a contact portion extending from the line portion toward the substrate,

  contact portions extending from the line portion toward the substrate,
 wherein the contact portion extending from the line portion toward the substrate,

 wherein the contact portions are spaced apart from each other in the horizontal direction by an insulating pattern therebetween, and the insulating pattern includes a portion of the first upper interlayer insulating layer, a portion of the first lower interlayer insulating layer, and a portion of the etch stop layer,
 wherein the lower interlayer insulating layer and the upper interlayer insulating layer on the cell region have recessed top surfaces,

 wherein the first lower interlayer insulating layer and the first upper interlayer insulating layer on the cell region have recessed top surfaces,
 wherein a distance between a top surface of the lower interlayer insulating layer and a top surface of the upper interlayer insulating layer on the peripheral circuit region is less than a maximum value of a distance between the recessed top surface of the lower interlayer insulating layer and the recessed top surface of the upper interlayer insulating layer on the cell region.

 wherein a distance between a top surface of the first lower interlayer insulating layer and a top surface of the first upper interlayer insulating layer on the peripheral circuit region is less than a maximum value of a distance between the recessed top surface of the first lower interlayer insulating layer and the recessed top surface of the first upper interlayer insulating layer on the cell region.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. Patent Application Publication 2019/0189502 A1 (the ‘502 reference).
The reference discloses in Fig. 4 and related text a magnetic memory device as claimed.
Referring to claim 16, the ‘502 reference discloses a magnetic memory device, comprising: 
a substrate (100, para [23] (paragraph(s) [0023])) including a cell region (CR) and a peripheral circuit region (PR); 
a lower interlayer insulating layer (106) on the cell region and the peripheral circuit region; 
a data storage structure (DS, para [27]) on the lower interlayer insulating layer (106) on the cell region (CR); 
an upper interlayer insulating layer (112, para [34]) on the cell region and the peripheral circuit region; 
a protective insulating layer (108, para [33]) between a sidewall of the data storage structure (DS) and the upper interlayer insulating layer (112) and between a top surface of the lower interlayer insulating layer (106) and the upper interlayer insulating layer (112) on the cell region; and 
a peripheral interconnection structure (140, para [38]) penetrating the upper interlayer insulating layer (112) and the lower interlayer insulating layer (106) on the peripheral circuit region (PR), 
wherein the peripheral interconnection structure (140) includes 
a line portion (144, para [39]) extending in a horizontal direction parallel to a top surface of the substrate, and 
a contact portion (146) extending from the line portion (144) toward the substrate (100), 
wherein a thickness of the lower interlayer insulating (106) adjacent to the cell (~DS in the cell region CR) is thicker than a thickness of the lower interlayer insulating (106) adjacent to the peripheral interconnection structure (140) (as clearly depicted in Fig. 4 and as inferred from heights H1 and H2 (para [32])) .
Referring to claim 19, Fig. 4 depicts that the contact portion (146) has a first sidewall (extending almost vertically) and a second sidewall (extending with an angle smaller than 90 degrees from a horizontal surface of the substrate) opposite to the first sidewall, and an average gradient of the second sidewall is less (less steep) than an average gradient of the first sidewall. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Kim et al. U.S. Patent Application Publication 2019/0189502 A1 (the ‘502 reference).
	Referring to claim 20, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (a gradient of the second sidewall decreases as a vertical distance of the second sidewall from the top surface of the substrate increases) will not support the patentability of subject matter encompassed by the prior art (the ‘502 reference discloses some degree of gradient for the second sidewall as detailed above foe claim 19) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05.

Allowable Subject Matter
6.	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2, 5, 6, and 12-15, in lieu of a terminal disclaimer, are objected to as being dependent upon an obviousness-type-double-patenting rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a magnetic memory device with all exclusive limitations as recited in claims 2, 5, 12, 17 and 18, which may be characterized (claims 2 and 12) in an other contact portion extending from the line portion toward the substrate, (claim 5) in a protective insulating layer covering a sidewall of the data storage structure on the cell region extends between the first lower interlayer insulating layer and the first upper interlayer insulating layer, and in that the first lower interlayer insulating layer located beneath bottom surface of the data storage structure, (claim 17) in that a thickness of the protective insulating layer on the sidewall of each of the data storage structure is greater than a thickness of the protective insulating layer on the top surface of the lower interlayer insulating layer, and (claim 18) the protective insulating layer exposes a top surface of each of the data storage structures, and in that the protective insulating layer is not on the peripheral circuit region.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-02-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818